SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1011
CA 15-00400
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ARBITRATION BETWEEN
MONROE COUNTY AND MONROE COUNTY SHERIFF’S
OFFICE, PETITIONERS-RESPONDENTS-APPELLANTS,

                      AND                         MEMORANDUM AND ORDER

MONROE COUNTY LAW ENFORCEMENT ASSOCIATION,
RESPONDENT-PETITIONER-RESPONDENT.
(APPEAL NO. 1.)


HARRIS BEACH, PLLC, PITTSFORD (EDWARD TREVVETT OF COUNSEL), FOR
PETITIONERS-RESPONDENTS-APPELLANTS.

BLITMAN & KING LLP, ROCHESTER (BRIAN J. LACLAIR OF COUNSEL), FOR
RESPONDENT-PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (W.
Patrick Falvey, A.J.), dated March 31, 2014. The order, among other
things, denied the petition to stay arbitration and granted the cross
petition to compel arbitration.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:    October 9, 2015                     Frances E. Cafarell
                                                Clerk of the Court